Filed Pursuant to Rule 433 Registration No. 333-169315-03 Entergy Arkansas, Inc. First Mortgage Bonds, 4.75% Series due June 1, 2063 Final Terms and Conditions May 28, 2013 Issuer: Entergy Arkansas, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A3 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: May 28, 2013 Settlement Date (T+5): June 4, 2013 Principal Amount: Coupon: 4.75% Coupon Payment Dates: March 1, June 1, September 1 and December 1 of each year First Payment Date: September 1, 2013 Final Maturity Date: June 1, 2063 Optional Redemption Terms: Callable at par, in whole or in part, at any time on or after June 1, 2018 Price: $25.00 per bond Net Proceeds Before Expenses: Expected Listing: New York Stock Exchange Joint Book-Running Managers: Morgan Stanley & Co. LLC Wells Fargo Securities, LLC Co-Managers: Stephens Inc. CUSIP / ISIN: 29364D 753 / US29364D7536 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Morgan Stanley & Co. LLC toll free at 800-584-6837, or (ii) Wells Fargo Securities, LLC toll free at 1- 800-326-5897.
